           Case 2:02-cr-00326-JCM-VCF Document 560
                                               561 Filed 04/14/21
                                                         04/19/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                        Case No. 2:02-cr-326-JCM-VCF-21

9                  Plaintiff,                         Motion to Dismiss the Indictment as to
                                                      Defendant Joseph Yano
10         v.

11   JOSEPH YANO,
       aka “Jozef,”
12
                   Defendant.
13

14          On June 11, 2002, a federal grand jury returned an Indictment charging 21

15   defendants, including Joseph Yano, also known as “Jozef,” with one count of Conspiracy,

16   in violation of 18 U.S.C. § 371, based on conduct occurring between October 2000 and

17   December 2001. (ECF 1.) More than 18 years later, Defendant Yano (the only remaining

18   defendant in the above-captioned case) has yet to make an appearance in this District on

19   the charge against him.

20   ///

21   ///

22   ///

23   ///

24   ///
          Case 2:02-cr-00326-JCM-VCF Document 560
                                              561 Filed 04/14/21
                                                        04/19/21 Page 2 of 3




1          Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

2    requests permission of the Court to dismiss the Indictment as to Defendant Yano.

3          Respectfully submitted this 14th day of April, 2021.

4                                                    CHRISTOPHER CHIOU
                                                     Acting United States Attorney
5
                                                     s/ Richard Anthony Lopez
6                                                    RICHARD ANTHONY LOPEZ
                                                     Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 2
          Case 2:02-cr-00326-JCM-VCF Document 560
                                              561 Filed 04/14/21
                                                        04/19/21 Page 3 of 3




1                     UNITED STATES DISTRICT COURT
2                          DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:02-cr-326-JCM-VCF-21

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment
5          v.                                          as to Defendant Yano

6    JOSEPH YANO,
       aka “Jozef,”
7
                   Defendant.
8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Joseph Yano.

11                                                     CHRISTOPHER CHIOU
                                                       Acting United States Attorney
12
                                                       s/Richard Anthony Lopez
13                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
14

15         Leave of Court is granted for the filing of the above dismissal.

16         DATED this
                 April_______ day of ___________, 2021.
                       19, 2021.

17

18
                                             HONORABLE JAMES C. MAHAN
19                                          UNITED STATES DISTRICT JUDGE

20

21

22

23

24


                                                  3
